EXHIBIT 10.04

 

Summary of Directors’ Compensation

 

Under Singapore law, the Company may only provide cash compensation to its
non-employee directors for services rendered in their capacity as directors with
the prior approval from its shareholders at a general meeting.  At the 2011
Annual General Meeting, the Company’s shareholders approved certain changes in
the cash compensation arrangements for the non-employee directors of the
Company, including the non-executive Chairman.  As a result, the current cash
compensation arrangements are as follows: (i) annual cash compensation of
$85,000, payable quarterly in arrears, for services rendered as a director;
(ii) additional annual cash compensation of $50,000, payable quarterly in
arrears to the Chairman of the Audit Committee (if appointed) of the Board of
Directors for services rendered as Chairman of the Audit Committee and for his
or her participation on the Audit Committee; (iii) additional annual cash
compensation of $15,000, payable quarterly in arrears to each other non-employee
director who serves on the Audit Committee for his or her participation on the
Audit Committee; (iv) additional annual cash compensation of $25,000, payable
quarterly in arrears to the Chairman of the Compensation Committee (if
appointed) of the Board of Directors for services rendered as Chairman of the
Compensation Committee and for his or her participation on the Compensation
Committee; (v)  additional annual cash compensation of $10,000, payable
quarterly in arrears to each other non-employee director who serves on the
Compensation Committee for his or her participation on the Compensation
Committee; (vi) additional annual cash compensation of $15,000, payable
quarterly in arrears to the Chairman of the Nominating and Corporate Governance
Committee (if appointed) of the Board of Directors for services rendered as
Chairman of the Nominating and Corporate Governance Committee and for his or her
participation on the Nominating and Corporate Governance Committee; and
(vii) additional annual cash compensation of $8,000, payable quarterly in
arrears to each other non-employee director who serves on the Nominating and
Corporate Governance Committee for his or her participation on the Nominating
and Corporate Governance Committee.

 

The non-executive Chairman receives additional annual cash compensation of
$100,000, payable quarterly in arrears, for services rendered as the
non-executive Chairman and receives all other compensation payable to our
non-employee directors, including cash compensation payable for service
(including as Chairman) on any Board committees.

 

The non-employee directors, including the non-executive Chairman, also receive
equity compensation as described in the Company’s proxy statement for the 2011
Annual General Meeting.

 

--------------------------------------------------------------------------------